Title: To James Madison from William Garrard, 20 January 1812 (Abstract)
From: Garrard, William
To: Madison, James


20 January 1812, Opelousas, Orleans Territory. Declares that no man was better pleased by JM’s elevation to the presidency than himself, that he has always admired JM’s talents, virtues, and political character, and that so far he has not been disappointed in his expectations of the administration. Assures JM that “in this Quarter” his administration “has the confidence of the great Majority of the American People,” though “the Creoles of Louisana … are ignorant of the characters of our most distinguish’d Men and of course of our Government and its policy.” Recalls that shortly before JM’s election he received from Jefferson “the appointment of Commissioner for adjusting Land claims in the Western District of this Territory” at a salary of $2,000 a year. Commenced his duties on 7 Nov. 1808, but the expiration in June 1809 of the congressional appropriation to pay the commissioners left him unemployed, with a large family to support, sons to educate, and “debts of some magnitude” to settle.
Immediately after his arrival he and his colleagues consulted on the best method to conclude the land claims. The result was that Mr. Cocke went to Concordia County and Mr. Thompson to Attakapas “for the purpose of calling the People together that they might bring forward the necessary proofs in their Claims.” Cocke returned from Concordia the following April, and Judge Thompson was called to the superior court in New Orleans, where he remained until the following March. “Mr Cocke and myself by consent adjourned the Board to the Attaccapas Church in June and July 1809 thinking to effect something conducive to the Government and the parties interested, which however did not answer our expectations as fully as we wish’d and early in September Mr Cocke resigned his appointment and left the Country, and in the following January … Judge Thompson shot himself.” He then found himself “in a strange Country in the midst of a People already too suspicious of the American character and of the views of the Government towards them renderd thus odious and unpopular by wretches disaffected to it.” Has papers of immense value in his care and declares as “a Man of honour” that for more than six months in his solitary situation he “never was out of sight of the Office containing those important papers.” His “character for honourable integrity and sobriety of maners only prevented the Claimants from forcibly seizing on their Tittle papers,” which they supposed were being kept from them by government agents with improper motives.
Declares his pride in his conduct and believes that “Few subordinate Officers of the American Government Sir can boast of more attention better intentions, or greater anxiety for the honour and interest of their Country.” Is not claiming a reputation he is not entitled to: “it is a circumstance well known throughout the whole Western Land District, and which has accompanied my petition to Congress in the approbatory certificates of the People as well as numbers of individual Letters from Men of the best standing in the Country address’d to my Friends Messrs Clay, Bibb Brent and other distinguishd characters in the City of Washington.” Refers JM to his petition to Congress for further facts in support of his claim for remuneration, and if JM finds the facts correct, seeks his support for the claim. “I feel the less diffident in making this request as you have been generally celebrated for a disposition to promote justice And I trust also you will not think me intrusive in this communication to the Executive of a Free People.” “We are progressing to a final adjustment of the Land claims of this District, as much so as the complex nature of their Titles and the tardy disposition of the Claimants will admit of.” Further assures JM of “the great worth and honourable integrity of those Gentlemen” with whom he is associated in office and reports “that the People have great confidence in their Merit and Talents.”
